DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed December 18, 2020. Claims 1, 5, 7-8, 12, 14, 16, and 18-19 have been amended. Claims 4 and 15 are cancelled. Claims 1-3, 5-14, and 16-21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.
The previously pending claim objection is withdrawn in response to Applicant’s amendment to claim 14.
Regarding the rejection under 35 U.S.C. § 101, Applicant makes a general assertion that a generic computer could not perform the claimed functions (page 9 of Applicant’s response). Applicant provides no specific evidence to support this assertion. As explained in the rejection, Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: p. 12: 5 – p. 14: 17).
Regarding the art rejections, Applicant’s arguments are directed to the claims as amended. The art rejections have been revised (including the incorporation of additional references) to address the claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-3, 5-14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “a system and method for customer journey analytics in e-commerce, web, and screen-based interactive digital marketing, and more particularly, to customer journey analytics that provides a visual display of a customer’s path through various webpages/digital touchpoints and quantitative measurements of the customer’s interaction with each webpage or digital touchpoint” (Spec: p. 1: 12-16) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-3, 5-11), Article of Manufacture (claims 12-14, 16-21)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims gather information related to a customer journey, including touchpoints, a visitor experience performance index at each touchpoint, journey pathways, etc. and associate related information and perform analysis of the information. Aside from electronically gathering, storing, and outputting information, including capturing and extracting specific images through the use of embedded code, the claims focus on the gathering of information, correlation of related information, analysis of the information, and outputting data related to the analysis. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The data gathering and decision-making exemplify mental processes. Performing marketing analysis based on the user interactions exemplifies the organization of human activity. The dependent claims further present details of the aforementioned abstract ideas. Furthermore, claims 10 and 21 present a specific equation, which is an example of mathematical concepts and formulas.
2A – Prong 2: Integrated into a 

The machine learning (ML) and artificial intelligence (AI) engine recited in claim 11 is also a general link to technology and an integration of automation at a high level of generality. This engine is not described in any great detail in the Specification and is presume to utilize generic processing elements (as evidenced by the corresponding description in p. 4: 4-7 and p. 7: 11-22 of the Specification). 
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Even if the details of embedding a visitor journey analytics code in each digital touchpoint and using the visitor journey analytics code to extract visitor meta-data associated with each digital touchpoint that a visitor visits and upload them to the online visitor meta-data database are seen as more than generic processing 
Schnabl et al. (US 2015/0161652): ¶¶ 122-123
Heath et al. (US 2015/0163311): ¶¶ 96-97


		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 12-14, 16-17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Schnabl et al. (US 2015/0161652) in view of Steelberg (US 2012/0159356) in view of Duggal et al. (US 2017/0372350).
[Claim 1]	Schnabl discloses a system for providing a visual display of a visitor’s journey pathways through various digital touchpoints that are interconnected and accessed via a network, and quantitative measurements of the visitor’s interaction with each digital touchpoint (figs. 1, 3, 9; ¶¶ 46-48, 191-192, 236-237 – Websites are connected via the Internet. Cumulative event information is graphed and the cumulative event information may include journey pathway information from each of multiple visitors) comprising:
an online visitor meta-data database (¶¶ 121-128, 143, 214, 221-222);

a computing system comprising at least a processor configured to execute computer-implemented instructions of the visitor journey analytics engine and to host the visitor meta-data database and the online-images database (¶¶ 121-123, 230, 241, 265-267, 278-280, 286-291 – A database stores a collection, i.e., a database, of meta-data and a collection, i.e., a database, of online image information).
Schnabl discloses a visitor journey analytics code that is embedded in each digital touchpoint and wherein the visitor journey analytics code captures and extracts specific images information associated with each digital touchpoint and specific visitor meta-data associated with each digital touchpoint that a visitor visits and uploads them to the online images database and the online visitor meta-data database, respectively (Schnabl: ¶¶ 121-123, 125, 128, 230, 240-241, 265-267, 278-280, 286-291). Schnabl also allows for advertiser and media exposure information corresponding to specific visitor events to be recorded (Schnabl: ¶¶ 100, 104, 121-125) and for image-based content to be stored (Schnabl: ¶ 279). Schnabl does not explicitly disclose that specific images themselves associated with each digital touchpoint are extracted and uploaded to an online images database (that is separate from an online visitor meta-data database). However, Steelberg discloses that user browsing activity may be tracked by capturing a screenshot of every individual web page viewed or browsed by a user (Steelberg: ¶¶ 58-60). The information may be extracted and consolidated and attributed to the relevant user (Steelberg: ¶¶ 60-61). Schnabl states that visit related information may be stored in one or more databases (Schnabl: ¶ 121). The Examiner 
	Schnabl discloses a visitor journey analytics engine comprising a customer journey analytics processing software product, wherein the visitor journey analytics engine receives the specific visitor meta-data and the specific images for each digital touchpoint the visitor visits (Schnabl: ¶¶ 121-123, 125, 128, 230, 240-241, 265-267, 278-280, 286-291 – Data regarding which websites a visitor visited, media exposures (e.g., images viewed), and a timestamped path of visits are monitored and recorded for each visitor; Schnabl also allows for advertiser and media exposure information corresponding to specific visitor events to be recorded (Schnabl: ¶¶ 100, 104, 121-125) and for image-based content to be stored (Schnabl: ¶ 279)). Path types are evaluated to determine a conversion probability for each path type (Schnabl: ¶¶ 130-134) and such information may be depicted graphically (Schnabl: fig. 9; ¶¶ 255-255-259). It is not 
Schnabl discloses a user interface that displays the visitor’s journey pathways and the calculated visitor experience performance indexes for each digital touchpoint (Schnabl: figs. 3, 9; ¶¶ 236, 245-259). Schnabl does not explicitly disclose that the displayed information is necessarily specific to a particular visitor’s journey pathway of specific touchpoints or that the touchpoints are displayed as graphically connected digital touchpoints. However, Duggal discloses that a specific set of touchpoints may be graphically depicted as ordered events with corresponding attribution values in terms of a touchpoint (including online ads) contributing to a conversion event and these touchpoints define a path for a specific consumer and consumer decision (figs. 3, 4; ¶¶ 14, 16, 19-28, 32-35, 38, 41, 45, 50-51, 59-61). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Schnabl such that the displayed information is specific to a particular visitor’s journey pathway of specific touchpoints and such that the 
[Claim 2]	Schnabl discloses wherein the digital touchpoints comprise one of a standard webpage, a mobile webpage, a web application, a search engine optimization (SEO) application, or a social media application (¶¶ 100, 123, 192).
[Claim 3]	Schnabl discloses wherein the online visitor meta-data database comprises for each digital touchpoint number of visits, time spent, referring digital touchpoint, and next digital touchpoint visited by a visitor (¶¶ 38-39, 104, 160, 164, 223-225, 236, 249, 268).
[Claim 5]	Schnabl discloses wherein the customer journey analytics processing software product further calculates optimized visitor’s journey pathways that yield increased conversion rates and displays the optimized visitor’s journey pathways on the user interface (figs. 3, 9; ¶¶ 130-134, 142, 236, 245-259, 286-291 -- Cumulative event information is graphed and the cumulative event information may include journey pathway information from each of multiple visitors. The analysis of individual visitor journey pathways is addressed in the rejection of the independent claim above). 
[Claim 6]	Schnabl discloses wherein the customer journey analytics processing software product further identifies segments of visitor’s journey pathways that yield decreased conversion rates and result in losing value (figs. 3, 9; ¶¶ 130-135, 139, 142, 236, 245-259, 286-291).
[Claim 8]	Schnabl discloses wherein each graphically displayed digital touchpoint comprises one or more images associated with the digital point and metrics comprising one of number of visitors, bounce rate, and conversion rate (figs. 3, 9; ¶¶ 121-123, 125, 130-134, 142, 236, 240-241, 245-259, 279, 286-291; More specifically, as seen in ¶ 255, a total number of conversions attributed to events may be displayed. It is further noted that the content of displayed information is non-functional descriptive material and does not serve to patentably distinguish the claimed invention over the prior art. Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).).
[Claim 9]	Schnabl discloses wherein each visitor is identified by a web cookie (¶ 123).
[Claims 12-14, 16-17, 19-20]	Claims 12-14, 16-17, and 19-20 recite limitations already addressed by the rejections of claims 1-3, 5-6, and 8-9 above; therefore, the same rejections apply.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schnabl et al. (US 2015/0161652) in view of Steelberg (US 2012/0159356) in view of Duggal et al. (US 2017/0372350), as applied to claim 1 above, in view of Heath et al. (US 2015/0163311).
[Claim 11]	Schnabl does not explicitly disclose the system further comprising a machine learning (ML) and artificial intelligence (AI) engine and wherein the ML and AI engine uses large volumes of data to recognize patterns of behavior and to inform and update the customer journey analytics processing software product. In a system that captures user behavior (including web site activity), Heath explains that “the system can incorporate machine learning approaches and/or heuristics to derive patterns and/or relationships around user behavior data.” (Heath: ¶ 218) Machine learning is an application of artificial intelligence. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Schnabl such that the system further comprises a machine learning (ML) and artificial intelligence (AI) engine and wherein the ML and AI engine uses large volumes of data to recognize patterns of behavior and to inform and update the customer journey analytics processing software product in order to allow for Schnabl’s analyses that infer the effects of various paths on a conversation rate to be modeled as patterns and relationships so that inferences may be drawn and learned from automatically. The ability to identify patterns more readily would have helped Schnabl to more readily, efficiently, and accurately derive the types of patterns that differentiate between a chronology of interactions that are more likely than less likely to result in .

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schnabl et al. (US 2015/0161652) in view of Steelberg (US 2012/0159356) in view of Duggal et al. (US 2017/0372350), as applied to claim 1 above, in view of Choc et al. (US 2013/0055137).
[Claims 7, 18]	Schnabl discloses wherein each visitor’s journey pathway comprises a start digital touchpoint, an end digital touchpoint, and a plurality of intermediate digital touchpoints that the visitor visits between the start digital touchpoint and the end digital touchpoint (Schnabl: figs. 3, 9; ¶¶ 130-134, 142, 236, 245-259, 286-291). The specific type of visitor’s journey pathway described in the independent claims is addressed by the rejection of the independent claims above. While Schnabl automatically displays a visitor’s journey pathway, Schnabl does not explicitly disclose wherein each visitor’s journey pathway (as defined in detail in the independent claims) is graphically displayed on the fly. Choc discloses that advisers may dynamically access illustrated conversion paths that define individual user interactions via a user interface and particular sub-paths may also be displayed dynamically (Choc: ¶¶ 84-91). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Schnabl-Steelberg-Duggal combination wherein each visitor’s journey pathway (as defined in detail in the independent claims) is graphically displayed on the fly in order to allow for advertisers to .
Allowable Subject Matter
Claims 10 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 101, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
The combination of Schnabl et al. (US 2015/0161652) in view of Steelberg (US 2012/0159356) in view of Duggal et al. (US 2017/0372350) addresses the various claimed aspects of gathering data regarding the visitor interactions and experience and analyzing the collected data to evaluate the effects of specific visitor interactions on conversion rates (as explained in the art rejection of the independent claims). Waisberg et al. (“Web Analytics 2.0: Empowering Customer Centricity.” SEMJ.org, vol. 2, no. 1, 2009) shows that online customer behavior and web analytics can incorporate additional metrics, including the number of visits, a bounce rate, and a percentage of visits from people visiting a site for the first time (Waisberg: section D(i)). However, the prior art does not teach or suggest wherein the customer journey analytics processing software product calculates the visitor experience performance index for each digital touchpoint using:

    PNG
    media_image2.png
    126
    767
    media_image2.png
    Greyscale
 (particularly in the context recited in claims 10 and 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2014/0040011) – Performs landing page optimization and assesses a relevancy and conversion rate for landing pages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683